Title: To James Madison from Wade Hampton, 12 June 1803 (Abstract)
From: Hampton, Wade
To: Madison, James


12 June 1803. “The bearer, Mr. Ward, a friend, & neighbour of mine, is on a jaunt through the Northern, & Eastern States. He proposes to take the City of Washington in his way.… Any Civilities you may find it convenient to shew him, will be gratefully acknowledged.”
 

   
   RC (owned by Charles M. Storey, Boston, Mass., 1961). 1 p. Undated; date assigned on the basis of JM’s docket.



   
   This was probably Henry Dana Ward (1768–1817), a Harvard-educated lawyer turned South Carolina planter who served three terms in the state House of Representatives, served two terms in the state Senate, and cast a vote as a Jefferson-Burr presidential elector in 1800 (Bailey et al., Biographical Directory of the South Carolina Senate, 3:1672).


